Filed 10/8/21 Marriage of Truin CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE

In re the Marriage of YORK T.                                 B308856
and GEORGETTE A. TRUIN.
                                                              Los Angeles County
YORK T. TRUIN,                                                Super. Ct. No. BD501461

         Respondent,

         v.

GEORGETTE A. TRUIN,

         Appellant.



     APPEAL from an order of the Superior Court of
Los Angeles County, Lynn H. Scaduto, Judge. Affirmed.

         Georgette Truin, in pro. per., for Appellant.

     Westover Law Group and Andrew L. Westover for
Respondent.
                 _________________________
      Georgette A. Truin (mother) appeals an order denying her
request for an order modifying a 2013 juvenile court exit order
granting her former husband, York T. Truin (father), sole legal
and physical custody of their two minor daughters. We affirm.
             FACTS AND PROCEDURAL HISTORY
      The juvenile court exit order followed a series of
unsubstantiated referrals that mother made to the Department
of Children and Family Services, alleging father sexually abused
the girls.1 In addition to giving father sole legal and physical
custody, the judgment granted mother three hours per week of
supervised visitation. In April 2014, the trial court incorporated
the exit order into a final judgment of dissolution.




1      Because mother did not designate several key documents
for inclusion in the record, our factual recitation is drawn
primarily from the transcript of the hearing on mother’s request
and the trial court’s written order, which we presume is accurate
absent an adequate record to prove otherwise. (See Vo v.
Las Virgenes Municipal Water Dist. (2000) 79 Cal.App.4th 440,
448 (Vo) [“The absence of a record concerning what actually
occurred at the trial precludes a determination that the trial
court [erred].”].)
       According to the report of a family court services specialist
who testified at the hearing, the Department of Children and
Family Services determined mother made “manipulating child
abuse reports” that “subjected [the children] to numerous forensic
exams and interviews . . . all with negative results.” Mother
typically made these false allegations “prior to holidays in order
to interfere with the father’s custodial time.” This resulted in
the Department bringing allegations of “emotional abuse” against
mother that “were substantiated.”




                                 2
       In November 2019, mother filed a request for an order
modifying the judgment to grant her joint legal and physical
custody of the girls or additional unmonitored visitation time.
       After a hearing (continued to October 7, 2020), the
trial court denied the request, concluding there had not been
a material change in circumstances and mother failed to
demonstrate modification would be in the children’s best
interests. The court principally relied upon statements the
girls (ages 11 and 12) made in a family court services interview,
where they reported mother improperly communicated with
them about the court proceedings and made disparaging remarks
about father. The girls also described mother “as ‘lying’ and
one described her as ‘sneaky.’ ” The visitation monitors’ reports
substantiated the girls’ statements. Based on this evidence,
the court found mother’s “emotional abuse” of the girls persisted
and “expanding [mother’s] time and lifting the monitoring
requirement as [mother] requested presented a real risk of the
minor children having to endure more intrusive and destabilizing
investigations into their relationship with [father].”
                            DISCUSSION
       It is a fundamental rule of appellate law that the lower
court’s order or judgment is presumed to be correct. We are
required to draw all reasonable inferences in favor of the
court’s order, and to affirm the order if any rational grounds
exist for the trial court to have reached its factual conclusions.
(Gee v. American Realty & Construction, Inc. (2002) 99
Cal.App.4th 1412, 1416; Vo, supra, 79 Cal.App.4th at pp. 447–
448.) As the party seeking reversal, the appellant has the burden
to provide an adequate record to overcome the presumption of
correctness and establish prejudicial error. (See Denham v.




                                3
Superior Court of Los Angeles County (1970) 2 Cal.3d 557, 564;
Aguilar v. Avis Rent A Car System, Inc. (1999) 21 Cal.4th 121,
132.)
       The appellant also has a duty to present substantive legal
and factual analysis showing the trial court prejudicially erred.
“Where a point is merely asserted by [appellant] without any
[substantive] argument of or authority for its proposition, it is
deemed to be without foundation and requires no discussion.”
(People v. Ham (1970) 7 Cal.App.3d 768, 783, disapproved on
another ground in People v. Compton (1971) 6 Cal.3d 55, 60, fn. 3;
Jones v. Superior Court (1994) 26 Cal.App.4th 92, 99 [“Issues
do not have a life of their own: if they are not raised or supported
by [substantive] argument or citation to authority, we [may]
consider the issues waived.”].)
       Mother is not represented by an attorney in this appeal.
While we are sympathetic to the challenges she faces as a
pro. per. litigant, the fact that she represents herself does not
diminish her burden to establish reversible error. The law
permits a party to act as her own attorney, but “ ‘such a party
is to be treated like any other party and is entitled to the same,
but no greater[,] consideration than other litigants and attorneys.
[Citation.]’ [Citation.] Thus, as is the case with attorneys,
pro. per. litigants must follow correct rules of procedure.”
(Nwosu v. Uba (2004) 122 Cal.App.4th 1229, 1246–1247; see also
Rappleyea v. Campbell (1994) 8 Cal.4th 975, 984–985; Kobayshi
v. Superior Court (2009) 175 Cal.App.4th 536, 543.)
       Under Welfare and Institutions Code section 302,
subdivision (d), “[a]ny custody or visitation order issued by
the juvenile court at the time the juvenile court terminates its
jurisdiction . . . shall not be modified in a [family law] proceeding




                                  4
. . . unless the court finds that there has been a significant change
of circumstances since the juvenile court issued the order and
modification of the order is in the best interests of the child.”
(Italics added.) “As trial courts have broad powers and have the
widest discretion to fashion a custody and visitation plan that
is in the child’s best interest, we employ the deferential abuse of
discretion standard of review [to] a trial court’s ruling on custody
and on visitation.” (Heidi S. v. David H. (2016) 1 Cal.App.5th
1150, 1162–1163.)
        Mother’s appellate briefs do not discuss the legal standard
a trial court applies when considering a request to modify
a juvenile court exit order regarding custody and visitation,
nor do they address the standard we must apply in reviewing
a trial court’s order denying such a request. As best we can
discern from her briefs, mother appears to assert the 2013
exit order is “not clear” with respect to the terms of visitation,
yet the trial court “still refused to make any order regarding
modification.” Mother does not support her assertion with
a reasoned argument or citations to relevant authority. We
also have no record of mother objecting to the order on this
ground, either when the juvenile court made the order or
when the trial court incorporated it into the final judgment
of dissolution. In any event, mother’s argument is irrelevant
to our review, because it does not address the controlling
legal standard—namely, whether there was a significant change
in circumstances compelling modification of the custody and
visitation order to secure the best interests of the children.
(See Welf. & Inst. Code, § 302, subd. (d).)
        Mother also claims the court erred by refusing to hear
testimony from her witnesses. Under Family Code section 217,




                                 5
subdivision (b), “a court may make a finding of good cause
to refuse to receive live testimony [at a hearing under the
Family Code] and shall state its reasons for the finding on
the record or in writing.” In its written order, the court “found
good cause not to hear live testimony from any of [mother’s]
witnesses, concluding that their testimony would be, at best,
cumulative of the minor children’s remarks, which the court
viewed as credible and consistent with one another and the other
evidence before the court.” The court’s written finding complies
with section 217, subdivision (b), and mother has not presented
a reasoned argument to show the court abused its discretion.
We find no reversible error on the record presented.




                                6
                         DISPOSITION
      The order is affirmed. York T. Truin is entitled to his costs.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                       EGERTON, J.

We concur:




             LAVIN, Acting P. J.




             HILL, J.





       Judge of the Santa Barbara County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6
of the California Constitution.




                                   7